DETAILED ACTION
In the Non-Final Rejection mailed 1/8/2018, claim 1 was rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 4/5/2021 has been entered:
Claims 1-15 are active.
Claims 2-15 are new.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on 8/13/2021. These drawings are acceptable for entry.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “outwardly-projecting magazine tabs 397” and because they include the following reference character(s) not mentioned in the description: “394” as shown in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If .
Specification
The amendment to the specification filed 4/5/2021 has not been entered.
The amendment is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Only one magazine interface tab 216 was previously described in the written specification (par. 13) and only one magazine interface tab 216 is shown in the drawings. Applicant is required to cancel the new matter in the reply to this Office Action.
Additionally, the examiner notes the presence of several informalities in the amendment. For example, an OAM magazine is recited in line 1 instead of an OEM magazine and reference numeral 295 is recited as corresponding to the spring plate in line 5 instead of reference numeral 280. The examiner notes that this list of examples may not be exhaustive.
Claim Objections
Claims 4 and 14-15 are objected to because of the following informalities:
Regarding claim 4, “EOM firearm magazine” (line 2) should say “OEM firearm magazine”. 
Regarding claims 14-15, “OEM” should be deleted from before “firearm magazine” in line 3 of each claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-6, 9, 12-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5 and 12, there is no support for the limitation “wherein the extension spring stop comprises magazine interface tabs” as recited in line 2 because only one magazine interface tab 216 was previously described in the written specification (par. 13) and only one magazine interface tab 216 is shown in the drawings.
Claims 6 and 13 are rejected for depending from an indefinite claim.
Regarding claims 9 and 15, there is no support for the limitation “wherein the spring plate tab is dimensioned such that a lower end of the spring plate tab is substantially flush with an underside of the extension body when the firearm magazine extension article is assembled onto the distal end of the OEM firearm magazine”. As shown in Fig. 1, spring plate tab 185 is not flush with the underside of extension body 120 when positioned within orifice 124. In Fig. 3, spring plate tab 185 is shown to be flush with the underside of extension spring stop 110 within orifice 114, but this is not when the firearm magazine extension article 100 is assembled onto the distal end of the OEM firearm magazine 190. As described in par. 15, once the extension spring stop 110 is attached to the OEM firearm magazine with the spring plate tab 185 in orifice 114, the spring plate tab 185 is then pushed up by a user so that it is at least flush with the underside of the extension spring stop, thereby enabling the extension body 120 to slide over the extension spring stop 110. The spring plate tab 185 is thus never substantially flush with an underside of the extension body 120 when the firearm magazine extension article 100 is assembled onto the distal end of the OEM firearm magazine 190.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear what the metes and bounds are of the word “dimensioned” in line 2. It is the examiner’s belief that instead reciting “adapted” or “configured” would overcome the issue. 
Regarding claim 9, it is unclear what the metes and bounds are of the word “dimensioned” in line 2. It is the examiner’s belief that instead reciting, for example, that a lower end of the spring plate tab is “adapted” or “configured” to be substantially flush would overcome the issue.
Regarding claim 10, it is unclear as claimed how the extension body can comprise opposing sidewalls spaced laterally to receive at least a portion of the extension body therebetween as recited in lines 6-8. For examination, it was assumed that applicant intended to claim that at least a portion of the extension spring stop is received between the opposing sidewalls of the extension body.
Further regarding claim 10, it is unclear what the metes and bounds are of the phrase “sized and positioned” in line 10. It is the examiner’s belief that instead reciting “adapted” or “configured” would overcome the issue. 
Regarding claim 13, the limitation “wherein the magazine interface tabs are received into the distal end of the firearm magazine at locations laterally advanced the outwardly-projecting magazine tabs” as recited in lines 1-3 is unclear as claimed. What is meant by “locations laterally advanced the outwardly-projecting magazine tabs”? For examination, it was assumed that 
Claim 15 recites the limitation “the spring plate tab” in line 1. There is insufficient antecedent basis this limitation in the claim. A spring plate tab was not previously claimed since claim 15 depends from claim 10, while a spring plate tab was not recited until claim 11. For examination, it was assumed that applicant intended for claim 15 to depend from claim 11.
Further regarding claim 15, it is unclear what the metes and bounds are of the word “dimensioned” in line 2. It is the examiner’s belief that instead reciting, for example, that a lower end of the spring plate tab is “adapted” or “configured” to be substantially flush would overcome the issue.
Claims 11-12 and 14 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesnut et al. (US 5526600), herein referenced ‘Chesnut’. 
Regarding claim 1, Chesnut discloses a firearm magazine extension article (Fig. 1; col. 1 lines 58-59), comprising: 
an extension spring stop (24) that couples to a distal end (Fig. 1; lower end of magazine body 12) of an original equipment manufacturer (OEM) firearm magazine (12) having outwardly-projecting magazine tabs (14, 14’), the extension spring stop comprising a first spring plate 
an extension body (20) that couples to the extension spring stop to secure the extension spring stop to the OEM firearm magazine (Fig. 1; col. 2 lines 2-6), the extension body comprising: 
securing grooves (22, 22’) formed in sidewalls of the extension body and configured to receive the OEM magazine tabs when the extension body is slid into engagement with the extension spring stop and the distal end of the OEM firearm magazine to lock the firearm magazine extension article to the OEM firearm magazine (Fig. 1; col. 1 line 59 – col. 2 line 6),
a second spring plate receiving orifice (Fig. 1; opening in body 20 into which screw 26 extends) aligning with the first spring plate receiving orifice and further receiving the spring plate tab therein when the firearm magazine extension article is assembled onto the distal end of the OEM firearm magazine (Fig. 1; col. 2 lines 2-6).
Regarding claim 3, Chesnut discloses wherein the extension spring stop and the extension body are configured to increase a round-carrying capacity of the OEM firearm magazine when the firearm magazine extension article is assembled onto the distal end of the OEM firearm magazine (col. 2 lines 9-11).
Regarding claim 4, Chesnut discloses wherein the extension spring stop abuts the distal end of the OEM firearm magazine adjacent the OEM magazine tabs when the firearm magazine extension article is assembled onto the distal end of the OEM firearm magazine (Fig. 1; col. 2 lines 2-6).
Regarding claim 5, Chesnut discloses wherein the extension spring stop comprises a magazine interface tab, which is received into the distal end of the OEM firearm magazine to align the extension spring stop to the OEM firearm magazine (Fig. 1; col. 2 lines 2-6).
Regarding claim 6, Chesnut discloses wherein the magazine interface tab is adjacent the securing grooves formed in the sidewalls of the extension body (Fig. 1; col. 2 lines 2-6).
Regarding claim 7, Chesnut discloses wherein the extension body surrounds the extension spring stop on at least three sides when the firearm magazine extension article is assembled (Fig. 1; col. 2 lines 2-6).
Regarding claim 8, Chesnut discloses wherein the OEM magazine tabs extend outwardly from the distal portion of the OEM firearm magazine and wherein the securing grooves are formed in interior surfaces of the extension body and formed in an upper end portion of the extension body (Fig. 1; col. 1 lines 59-66). 
Regarding claim 9, Chesnut discloses wherein a lower end of the spring plate tab is substantially flush with an underside of the extension body when the firearm magazine extension article is assembled onto the distal end of the OEM firearm magazine (Fig. 1). 
Regarding claim 10, Chesnut discloses a firearm magazine extension article (col. 1 lines 58-59) utilized in conjunction with a firearm magazine (12) having outwardly-projecting magazine tabs (14, 14’), the firearm magazine extension article comprising: 
an extension spring stop (24) having an upper edge placed in abutment with a distal end of the firearm magazine when the firearm extension article is installed thereon (Fig. 1; col. 2 lines 2-6); and 
an extension body (20) configured to slidably engage the extension spring stop and the firearm magazine (Fig. 1; col. 2 lines 2-6), the extension body comprising: 
opposing sidewalls spaced laterally to receive at least a portion of the extension spring stop therebetween (Fig. 1); and 
securing grooves (22, 22’) formed in the opposing sidewalls of the extension body, the securing grooves adapted to receive the outwardly-projecting magazine tabs therein when the extension body is slid into engagement with the extension spring stop, while the extension spring 
Regarding claim 11, Chesnut discloses a spring plate (Fig. 1; head of screw 26) from which a spring plate tab (Fig. 1; threaded shank of screw 26) projects; 
	wherein the extension spring stop and the extension body comprise first and second receiving orifices (Fig. 1; openings in plate 24 and body 20 into which screw 26 extends), respectively; and 
wherein the first and second receiving orifices are brought into alignment to jointly receive the spring plate tab when the firearm magazine extension article is assembled onto the distal end of the firearm magazine (Fig. 1; col. 2 lines 2-6).
Regarding claim 12, Chesnut discloses wherein the extension spring stop further comprises a magazine interface tab, which projects upwardly from a body of the extension spring stop and which is received into the distal end of the firearm magazine to align the extension spring stop thereto (Fig. 1; col. 2 lines 2-6).
Regarding claim 13, Chesnut discloses wherein the magazine interface tab is received into the distal end of the firearm magazine laterally adjacent the outwardly-projecting magazine tabs (Fig. 1; col. 2 lines 2-6).
Regarding claim 14, Chesnut discloses wherein the extension body extends at least partially around the extension spring stop when the firearm magazine extension article is assembled onto the distal end of the firearm magazine (Fig. 1; col. 2 lines 2-6). 
Regarding claim 15, Chesnut discloses wherein a lower end of the spring plate tab is substantially flush with an underside of the extension body when the firearm magazine extension article is assembled onto the distal end of the firearm magazine (Fig. 1).
Claims 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollmann (US 6557287), herein referenced ‘Wollmann’. 
Regarding claim 10, Wollmann discloses a firearm magazine extension article (2) utilized in conjunction with a firearm magazine (1) having outwardly-projecting magazine tabs (4), the firearm magazine extension article comprising: 
an extension spring stop (12) having an upper edge placed in abutment with a distal end of the firearm magazine when the firearm extension article is installed thereon (Fig. 3); and 
an extension body (7) configured to slidably engage the extension spring stop and the firearm magazine (Fig. 4), the extension body comprising: 
opposing sidewalls (8) spaced laterally to receive at least a portion of the extension spring stop therebetween (Figs. 3-4); and 
securing grooves (9) formed in the opposing sidewalls of the extension body, the securing grooves adapted to receive the outwardly-projecting magazine tabs therein when the extension body is slid into engagement with the extension spring stop, while the extension spring stop abuts the distal end of the firearm magazine, to secure the firearm magazine extension article to the firearm magazine (Figs. 3-5).
Regarding claim 12, Wollmann discloses wherein the extension spring stop further comprises a magazine interface tab (14) which projects upwardly from a body of the extension spring stop and which is received into the distal end of the firearm magazine to align the extension spring stop thereto (Fig. 3).
Regarding claim 13, Wollmann discloses wherein the magazine interface tab is received into the distal end of the firearm magazine laterally adjacent the outwardly-projecting magazine tabs (Fig. 3).
Regarding claim 14, Wollmann discloses wherein the extension body extends at least partially around the extension spring stop when the firearm magazine extension article is assembled onto the distal end of the firearm magazine (Fig. 3).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The firearm magazine extension article recited in independent claim 1 appears to be taught by the prior art as detailed above. When the extension spring stop and the extension body are assembled onto the distal end of the OEM firearm magazine, the extension body is prevented from sliding horizontally off the OEM firearm magazine by the spring plate tab projecting from the underside of the spring plate into the orifice in the extension body, and the extension body is prevented from sliding vertically off the OEM firearm magazine by the engagement of the securing grooves on the extension body with the outwardly projecting tabs of the OEM firearm magazine. In such an arrangement, a large enough outward force exerted onto the lateral walls of the extension body could cause the walls to splay open such that the securing grooves no longer engage the outwardly projecting tabs and thus allowing the extension body to slide downward off the extension spring stop and the OEM firearm magazine. 
However, claim 2, which depends from claim 1, further requires that the extension body comprises locking tabs which extend into the extension spring stop to deter the sidewalls of the extension body from splaying open when the firearm magazine extension article is assembled onto the distal end of the OEM firearm magazine. This limitation provides the tangible benefit to the claimed invention of preventing the sidewalls of the extension body from splaying open. By preventing the sidewalls of the extension body from splaying open, the magazine extension article is further prevented from sliding off the OEM firearm magazine and the extension spring stop, thus securely fastening the magazine extension article to the OEM firearm magazine.
Conclusion
Claims 1 and 3-15 are rejected. Claim 2 is objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641